Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 10/14/21, applicants have amended claims 1, 7-8, 13-14 and 15.  The art rejection of claims 1, 5-7, 12-13 and 18-20 over the reference to Ohno et al has been withdrawn in view of the amendment.

The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Ohno et al fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the structure of the groove of the sheet supporting jig of the viscous wiping device comprising, inter alia (see claims 1, 8 or 14), wherein the groove extending direction being a direction parallel to the sheet facing surface.  In Ohno et al the groove extending direction is not parallel to the sheet facing surface (see Figs 2B and 2C).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/